Citation Nr: 0202232	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  97-03 980	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
left eye enucleation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 RO rating action, which denied 
the veteran's application to reopen his claim of entitlement 
to service connection for the residuals of a left eye 
enucleation.  The veteran perfected a timely appeal of this 
determination.


REMAND

The present case must now be remanded for purposes of 
providing the veteran with a personal hearing and for further 
adjudication of a pending claim.

A review of the record reflects that although the veteran did 
not request a personal hearing at the time that he filed his 
substantive appeal, he did indicate within his October 1996 
Notice of Disagreement that he desired "a hearing in front 
of the local board in Albany, New York."  More recently, in 
August 2001, the Board received clarification from the 
veteran in which he definitively requested a hearing before a 
member of the Board at the regional office.  Consequently, 
this matter is referred to the RO for the appropriate action.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



